Citation Nr: 9914642	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-30 316	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



REMAND

The veteran served on active duty from June 1988 to June 
1991.  

Service medical records show that the veteran was evaluated 
in the mental health clinic for personal, occupational and 
interpersonal issues.  She reported that her boyfriend had 
died recently and that she also had considerable career-
related problems and was hoping to leave the service early.  
The clinical assessment was occupational problems and grief.  
Service medical records also show the veteran was evaluated 
for problems with alcohol.  

An April 1991 entry in the service medical records indicates 
that the veteran's records had been reviewed for separation.  
Because no defects were noted, the determination was made 
that a separation physical examination was not required.  
However, in the following month, the veteran did undergo a 
separation evaluation at which time she denied ever 
experiencing frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  The 
veteran's psychiatric evaluation was normal.  

According to the veteran's service personnel records, on 
discharge from active military duty in June 1991, she was 
transferred to the Naval Reserves.  Subsequent service 
personnel records reflect that, in August 1992 following 
approximately eleven-and-a-half months of inactive service, a 
recommendation was made that the veteran be administratively 
discharged from the Naval Service "with the least favorable 
discharge possible."  The recommendation was based upon 
evidence of the veteran's drug abuse.  Information regarding 
the character, and date, of the veteran's discharge from the 
Naval Reserves, as well as any available service medical 
records from her reserve duty have not been obtained and 
associated with the claims folder.  

A careful review of the record reveals the veteran filed a 
claim for service connection in October 1993.  An 
accompanying statement from the veteran's mother indicates 
the veteran was unable to "concentrate, focus or think 
clearly" enough to complete her application for benefits and 
that the mother was advised by VA to provide the information 
for the veteran to the best of her knowledge.  

In VA Form 21-526, Veteran's Application For Compensation Or 
Pension (Application), which was received at the regional 
office (RO) in October 1993, the veteran's mother noted that 
the veteran had received pertinent treatment from several 
private medical facilities and physicians between July and 
October 1993.  Of record is a September 1994 statement from 
one of the medical providers listed in the Application, the 
veteran's private psychiatrist, who stated that he was 
treating the veteran and that she was disabled and unable to 
function due to chronic illness.  In the veteran's notice of 
disagreement which was received at the RO in February 1995, 
the veteran referenced "severe depression during active duty 
up until [a] diagnosis in July 1993."  

Based on these findings, the Board of Veterans' Appeals 
(Board), in July 1997, remanded the veteran's claim for 
service connection for a psychiatric disorder for further 
evidentiary development.  Specifically, the Board asked the 
RO to contact the veteran and request that she identify all 
sources of psychiatric treatment since her military 
discharge, including the medical providers listed in her 
Application.  The Board requested that the RO obtain copies 
of all pertinent clinical records.  Additionally, the Board 
asked the RO to schedule the veteran for a VA psychiatric 
examination to determine the nature and etiology of any 
psychiatric disorder shown on evaluation.  

Pursuant to the Board's July 1997 remand, the RO asked the 
veteran to provide the full names and addresses of the 
medical providers who had treated her for a psychiatric 
disorder.  Although this letter was twice sent unsuccessfully 
to the veteran (due to incorrect addresses), the RO was able 
to furnish her with the document in March 1998 after 
notification of her new address.  In the letter, the RO 
specifically requested that the veteran complete a 
VA Form 21-4142, Authorization for Release of Information 
(VA Form 21-4142) for the medical providers listed on her 
Application.  A complete and thorough review of the claims 
folder indicates that the veteran failed to respond to the 
RO's request.  

Also pursuant to the Board's July 1997 remand, the veteran 
was scheduled for a VA mental disorders examination.  The 
claims file contains a computer printout which indicates that 
the veteran failed to report for the examination.  
Importantly, however, an additional computer printout is 
included in the claims folder which notes that the 
appointment letter was returned due to an incorrect address.  

The Board acknowledges the veteran's failure to respond to 
the RO's March 1998 request for information of post-service 
psychiatric treatment.  Additionally, the Board notes that 
the veteran failed to report for the VA mental disorders 
examination which was scheduled in conjunction with her claim 
for service connection for a psychiatric disorder.  
Significantly, however, the evidence contained in the claims 
folder appears to indicate that the veteran may not have 
received notification of the scheduling of the VA 
examination.  (In this regard, the Board notes that the 
actual appointment letter is not included in the claims 
folder.  Consequently, it is unclear whether the veteran's 
new address, or an older one, was used on the notification 
letter.)  

Additionally, the Board notes that the record in this case 
contains evidence which suggests that the veteran's mental 
capacity may have made it difficult to understand the 
significance of the additional development, to follow 
requests to provide information regarding psychiatric 
treatment, and to appear for an examination.  The Board also 
notes that the veteran does not have representation.  Based 
on these findings, and in particular on the evidence that the 
veteran may not have received the letter notifying her of the 
scheduling of her VA mental disorders evaluation, the Board 
concludes that another remand is necessary to accord her an 
opportunity to appear for a pertinent VA examination and to 
provide the information regarding pertinent psychiatric 
treatment which had been previously requested.  

Attempts should be made to contact the veteran at her new 
address.  Furthermore, the letters requesting information 
from the veteran and notifying her of the scheduling of a VA 
mental disorders examination should also inform her of her 
duty to assist in the development of her claim.  See Wood v. 
Derwinski, 1 Vet.App. 191 (1991) and Hayes v. Brown, 
5 Vet.App. 60, 68 (1993) (in which the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") held that veterans have a duty to cooperate in 
their appeals; that VA's duty to assist is not a one-way 
street; and that, if a veteran wishes help, he or she cannot 
passively wait for it in those circumstances where his or her 
own actions are essential in obtaining the putative 
evidence).  See also 38 C.F.R. § 3.655 (1998) (stipulating 
that, when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take action to verify 
the dates of any reserve service 
performed by the veteran following her 
active duty and the character of such 
service.  All evidence received on this 
point should be included in the claims 
file.  Furthermore, the RO should attempt 
to obtain any medical records reflecting 
psychiatric treatment received or 
evaluations performed during any such 
reserve service.  

2.  Additionally, the RO should 
appropriately contact the veteran and ask 
her to identify all sources of 
psychiatric treatment since service, to 
include all records from Dr. Ettigi, the 
Psychiatric Institute of Richmond, 
Dr. Spainer, the Tuckers Pavillion, and 
St. Mary's.  Following receipt of proper 
authorization from any of these private 
medical providers, the RO should contact 
them and request copies of all medical 
records concerning treatment of the 
veteran, including all office treatment 
records.  The veteran should also be 
provided an opportunity to submit any 
additional evidence or information that 
she believes might have a bearing on her 
claim.  Copies of complete clinical 
records should be associated with the 
claims folder.  In the letter requesting 
such information from the veteran, the RO 
should inform her of her duty to 
cooperate in the development of her 
claim.  See Wood v. Derwinski, 
1 Vet.App. 191 (1991) and Hayes v. Brown, 
5 Vet.App. 60, 68 (1993).  

3.  The veteran should undergo a VA 
psychiatric examination to determine the 
nature, extent and etiology of all 
psychiatric disorders currently present.  
All findings should be set forth in 
detail.  Following a review of the claims 
folder as well as an interview with the 
veteran, the examiner should specifically 
state whether the veteran currently has a 
psychiatric disorder(s).  Additionally, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not the psychiatric disorder(s) found on 
examination had its(their) onset during 
service or is(are) otherwise related 
thereto.  The examiner should comment on 
the significance, if any, of the service 
medical records.  The notice of the VA 
examination sent to the veteran should be 
associated with the claims folder.  The 
notice should cite 38 C.F.R. § 3.655, 
advising her of the potential consequence 
of her failure to report for the 
examination, and should notify her of her 
duty to cooperate in the development of 
her claims.  See Wood v. Derwinski, 
1 Vet.App. 191 (1991) and Hayes v. Brown, 
5 Vet.App. 60, 68 (1993).

4.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim for 
service connection for a psychiatric 
disorder.  If the benefit sought remains 
denied, the RO should furnish the veteran 
with a issue a supplemental statement of 
the case (SSOC).  The SSOC should contain 
a summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  If the veteran 
does not appear for the examination 
requested, the SSOC should contain the 
provisions of 38 C.F.R. § 3.655 and a 
discussion of the applicability of this 
regulation in her case. 

The purpose of this REMAND is to develop the facts pertinent 
to the claim and to insure due process of law.  By this 
action, the Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition warranted in this 
case. The veteran need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


